 HEMINGWAY TRANSPORT, INC.245Hemingway Transport,Inc.andDavid Jackson. Case1-CA-8109November 13, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLObe evaluated in terms of his own personal makeup."The conclusion of the Administrative Law Judgebased upon this evaluation of Austin at the hearingmerits considerable weight.Considering all these circumstances, and the recordas a whole, we do not find that the General Counselhas met his burden of showing by a preponderanceof the evidence that Jackson was unlawfully dis-charged.On June 19, 1972, Administrative Law Judge 1Ralph Winkler issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.In agreeing with the Administrative Law Judgethat the complaint should be dismissed insofar as italleges that Jackson was unlawfully discharged, werecognize, as did he, that there are some suspiciouscircumstances attending the discharge. But we arenot satisfied that the General Counsel has estab-lished thatAustin'sdischargeof Jackson wasmotivated by the latter's organizational activity onbehalf of the clericals rather than by his unauthor-ized use of Austin's private office as found by theAdministrative Law Judge. If there was previous useof this office by other employees without permission,the record does not disclose Austin's awareness ofthat fact.His reaction upon learning that Jacksonhad used his office as a meeting place shows himdisturbed 'solely, by that and not because of anysuspicions that the meeting related to organizationalactivity.As Grenier testified, Austin, in orderingJackson's discharge, declared, "this was America. Ifthey want to organize, they can organize," but thenhe added, "I don't want my office used as aconference room." Austin himself was a long-timemember of the Teamsters, on withdrawal card, andthe Teamsters already represented the bulk of hisemployee complement. There is nothing to show hisopposition to their organization of the unrepresentedclericals during the period involved.The Administrative Law Judge had the opportuni-ty to observe Austin and he chose to believe that thereason given by Austin for the discharge was the realreason therefor, explaining that "Austin is entitled to,The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972,2N L RB v. Lawson Printers, Inc,408 F.2d 1004 (C A. 6, 1969). See alsoORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Hemingway Transport, Inc., NewBedford,Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth in theAdministrative Law Judge's recommended Order.MEMBER FANNING, dissenting:Unlikemy colleagues, I view the discharge ofemployee Jackson as violative of Section 8(a)(3). Aclose analysis of the facts persuades me that he wasdischarged solely for union activities, and theEmployer's contention that he was terminated formisuse of a manager's office is a pretext.It is settled law that an employer's suspicion ratherthan actual knowledge of an employee's unionactivity is sufficient to satisfy the requirement ofknowledge.2 The note sent by Respondent's nightsupervisorNormandin to the terminal manager,Austin, surely made him aware that Jackson mayhave been discussing union activities. This finding issupported by Austin's subsequent interrogation ofShop Steward Boyajian regarding Boyajian's knowl-edge of any attempts to organize Respondent'sclericals. Such interrogation demonstrates that Aus-tin was, at the very least, suspicious of union activity.Austin testified that, when Boyajian answered theinterrogation negatively regarding union activities,he was no longer suspicious. This testimony isquestionable especially since Austin was aware thatBoyajian had reason to avoid the eppearance ofunion activity as he had been told by Austin 3 yearspreviously that, if Boyajian continued in his attemptsto organize, he would be in "a lot of trouble."Moreover, Austin, shortly after receiving Norman-din'snote, but before speaking to Boyajian, hadalready told John Grenier, Respondent's head rateclerk, that Jackson was to be fired. I find any claimthat Respondent lacked the requisite knowledge tobe totally without merit.Mid States Sportswear, Inc,168 NLRB 559 (1967),ExideAlkalme BatteryDivision of ESB, Inc,177 NLRB 778 (1969);Gamble's Inc.,175 NLRB 77(1969)200 NLRB No. 29 246DECISIONSOF NATIONALLABOR RELATIONS BOARDFurther problems exist regarding the "misuse" ofAustin's office. Repeated, uncontroverted testimonyrevealed that the office was used by various employ-ees, particularly for personal telephone conversationsduring Austin's absence.3 The office was always leftopen and there were no signs, written company rules,or oral instructions warning against the use of suchoffice; nor was it marked "private" in any way. Onthe night Jackson used the office he was actuallydiscussing union activities with two other clericalemployees, a fact suggested to Austin by Norman-din's note. Yet, Austin made no attempt to ascertaintheir identity, and,when he was told who theindividualswere, issued no reprimands, oral orwritten,much less a termination. NeverthelessRespondent asserts that Jackson was dischargedsolely for misusing the terminal manager's office.The Board and the courts have inferred an illegalmotivation behind a discharge when the reason givenfor a discharge is inconsistent, unconvincing, orcontradictory. InN. L. R. B. v. Melrose Processing Co., 4351F.2d 693, 699 (C.A. 8, 1965), the court ofappeals held:...when every other plausible motive has beeneliminated and the reasons advanced are notpersuasive, the [protected] activitymay welldisclose the real motive behind the employer'saction.The fact that two other individuals were misusingAustin's office along with Jackson, and have yet to bedisciplined in any manner, demonstrates that thereason offered by Respondent is unpersuasive,inconsistent, and utterly incredible. I infer from thesefacts that the real motive for the discharge was basedupon Jackson's union activities. Accordingly, Iwould find the discharge to be a violation of Section8(a)(3) and (1) of the Act.3The Administrative Law Judge touched upon this testimony verylightly in his decision, apparently ignoring the importance which it holds,ie., that other employees habitually used the terminal manager's office forpersonal reasons4 See alsoN.L RB. v Bird Machine Co,161 F.2d 589, 592 (C.A. 1, 1947),which held that "direct evidence is seldom attainable when seeking toprobe an employer'smind to determine the motivating cause of his actions."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERALPH WINKLER: Trial Examiner: Upon charges filed byDavid E. Jackson, an individual, the General Counselissueda complaint on April 4, 1972,alleging violations ofSection 8(a)(1) and (3) of the Act. Respondent filed ananswer denying commission of unfair labor practices, anda hearing was held on May 11, 1972.Upon the entire record in the case,includingmyobservation of the demeanor of the witnesses and uponconsideration of the parties'briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Massachusetts corporation with itsprincipal office and place of business in New Bedford,Massachusetts,and a freight terminal located at EastProvidence,Rhode Island,where it is engaged as aninterstatecarrier bymotor truck.Respondent'sannualrevenue from interstate operations exceeds$50,000. I findthatRespondent is engaged in commerce within the mean-ing of Section 2(6) and(7) of the Act.It.THELABOR ORGANIZATION INVOLVEDTeamstersLocal 251, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, is a labor organizationwithin Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis case involves the discharge of David Jackson onFebruary 7, 1972.1 Jackson was a billing clerk on thesecond shift at Respondent's East Providence terminal, thisbeing his second "tour of duty" with Respondent; his firstperiod of employment was from January until September1969 when he was discharged for poor attendance; he wasrehired in September 1971 and continued until theFebruary 1972 discharge under consideration.The Union represents a bargaining unit of approximately180 employees at the Providence terminal, excludingapproximately 25 office and clerical personnel who are notorganized. James Boyajian, employed by Respondent as adriver, is the Union's executive officer and a shop steward.Donald Austin is terminal manager, usually leaving theterminal at 5 p.m. Ernie Normandin, the night supervisor,is in charge of all operations in Austin'sabsence. JohnGrenier, although not a supervisor according to the parties'stipulation,was head rate clerk at material times; andJackson worked under Grenier.During the second shift on February 3, Jacksonapproached union steward Boyajian in the dispatcher'soffice and inquired concerning procedures for organizingthe clerical employees in Local 251. In their ensuingdiscussion, Boyajian suggested that if Jackson was interest-ed in pursuing the matter, Jackson might explore thesituationwith other clericals but should be discreet indoing so. Night Supervisor Normandin observed, but didnot overhear,this Jackson-Boyajian conversation.During a coffeebreak later that same evening,Jacksoncalled two other clerical employees-Beatrice and SelmaGinsberg-into Terminal Manager Austin's private office,which was unoccupied at the time.Thisoffice is fullyenclosed and has a large picture window through whichiAll dates refer to 1972 unless otherwise indicated. HEMINGWAY TRANSPORT, INC.personnel on the terminal floor can see inside the office.Jackson discussed with the sisters the advantages toclericals of being organized and he inquired concerningtheir union views. Selma mentioned at the time that theywould "get into trouble" for being in Austin's office. Thesisters testified in explanation that they never entered theoffice without permission.Normandin observed Jackson and the Ginsberg sisters inAustin's office, and he later told head clerk Grenier that hehad seen Jackson conversing first with Boyajian and thenwith the Ginsberg sisters and that "maybe they[Jacksonand the sisters] were in here talking about the Union."Normandin then inquired whether Grenier was aware orhad heard of any current organizational activities in theterminal and he requested that Grenier report any suchactivities to him.Grenier said he had no such informationbutwould advise Normandin if he,Grenier,heardanything.Normandin occasionally communicated with Austinconcerning terminal affairs by leaving memorandums onAustin's desk.Austin found such a note on Friday morning(February 4) in which Normandin reported that Jacksonhad brought two employees into Austin's office and thatthey might have been discussing union matters.Later thatday, Austin spoke separately to head clerk Grenier andunion steward Boyajian.General Counsel witness Greniertestifiedas follows concerning his conversation withAustin:Q.And what was the conversation? What did hesay to you and what did you say to him?A.He asked me, he said "who was the guy or thebum-or something like that"-"that used my officefor a meeting or a conference room.And Isaid, well, Isaw Mr. Jackson come out with the two Ginsberg-with a couple of billing clerks. I don't know whetherImentioned the girls by name. I don't recall that. So,he said,well, he says,he said that he was disturbedabout him using his office as a conference room andthat he-as far as he was concerned, Mr. Jackson wasno longer working at Hemingway.Mr. Jackson hadbooked off for the night and I knew that, so I said tohim, well,would you like me to call Mr.Jackson andtellhim not to bother to come in.I said,if I do, forwhat reason do you want me to give for his dismissal? Isaid,is this a valid reason, you know,for using theoffice as a conference room and Mr. Austin said, yes,he said,I think so. So, I said,well, Ernie has suspicionsof unionactivityor organizations,I said,and was hebeing dismissed because of this and Mr.Austin said no,he said, I don't give a shit about the union.He said thiswas America.If they want to organize,they canorganize.So, I saidalright. Iwalkedout and Mr.Austin, at that time, did not know that Mr. Jacksonhad booked off for the night. Austin came back out ofhis office and he said,you can call someone else inbecause Jackson is all through and I really didn'tbelieve it, so I went back in and said,Mr. Austin, doyou want me to tell Mr. Woodward to put an ad in thepaper for a biller? Is this final?And he said,well, I don't care. You can get someoneelse to replace him. This is it for him. He's all through. I247don't want my office used as a conference room. So, Iwent back out and-well, I had told him that Mrs.Brown would be filling in,anyway, because Jacksonwas off and I think,by this time,Austin realized thatJackson was off and Austin had mentioned that to me,and I said,well,Mrs. Brown would be in tonight, soMr.Austin said,allright,I'lltake care of it onMonday.Q.Take care of what?A.The dismissal,I presumed.Q.Do you recall having another conversation withMr. Austin that night?-A.Well,there was only one other thing when I hadmentioned the union business in the office,in the firstconversation,Ihad mentioned that Ernie had seenJackson talking,when I asked him about the unionbusiness and the second time Mr. Austin came back, Isaid,I spoke with Boyajian. Boyajian said he did talkwith Jackson, but it wasn't about union affairs.Q.Do you recall if Mr. Austin said when he talkedto Mr.Boyajian?A. I believe he said, I just talked to him,so it wasin between the conversations.Thatsame day,as indicated, Austin questioned Boyajianas to his Thursday evening conversation with Jackson andwhether the Union was attempting to organize the clericals.General Counsel witness Boyajian replied that his discus-sion with Jackson involved a personal matter unrelated tounion affairs andthat the Unionhad no interest inorganizing the clerical employees.Jackson did not work that Friday, and Austin fired himwhen he reported on Monday. Austin told Jackson on thisoccasion that he had no idea what Jackson had beendiscussing with the two other employees in his office butthat Jackson had no right to use the office as a "privateclubhouse."Jackson replied, in effect,that "I guessNormandin won out after all." The record indicates in thisconnection that Jackson had been having difficulties withNormandin concerning a matter unrelated to unionactivities and that Jackson had feared losing his job forsuch reason.Austin is a long-time member of the Teamsters Union,on withdrawal card, and he testified that he would nothave discharged Jackson if he had known that Jackson'sconversationwith the Ginsberg sisters involved unionorganizing.Testifying in this connection to his awarenessthata discharge in such circumstances could makeRespondent vulnerable to unfair labor practice charges,Austin explained that it was for the purpose of avoidingsuch implication that he had sought to ascertain fromBoyajian whether Jackson's conversation with the Gins-bergs pertained to union activities.Austin disclaimed knowledge of organizing efforts at thetime of Jackson's discharge,and he first testified that hejust learned of Jackson's activity some days later at a stateproceeding involving Jackson's claim for unemploymentcompensation.Boyajian testified that Austin thereuponrebuked him for not being candid and not telling Austin inthe Friday conversation that Jackson was in fact seeking toorganize the office."Don't you know,"Austin told 248DECISIONSOF NATIONALLABOR RELATIONS BOARDBoyajian, "that I can't fire a man while they are in theprocess of bringing in a union?"Other clerical employees were, in fact, interested inunion representation at the time of Jackson's discharge andthe Union subsequently did file a representation petition intheir behalf. Except for the Jackson incident, however,there is neither a showing of overt organizational activitynor evidence of Austin's knowledge thereof. And therecord is also bereft of probative evidence of unionanimus.2Use of Austin's OfficeAustin's office is left open in his absence, in part, toenable employees to accept business calls made to thetelephone in that office.It also appears that whenever callsare made to that number, the telephone continues ringinguntil the phone is answered. With the office open duringperiods of Austin'sabsenceafter 5 p.m., some-but notall-employees used the telephone in that office forpersonal calls.Jackson testified that he used Austin's telephone nightly,and that to his knowledge no special permission wasrequired to use that facility. The Ginsbergsisterstestified,on the other hand, that except for the aforementionedoccasion of their conversation with Jackson at the latter'sbehest, they had never before entered the office withoutpermission. The record shows some use by employees ofAustin's office for personal conversation purposes, but thatAustinwas probably unaware of such use withoutpermission.Respondent concedes that there are no outstandinginstructions, oral or written, respecting employee use ofAustin's office for nonbusiness purposes. Austin neverthe-less assertsthat he expects employees to know that theterminalmanager'sprivate office should,in effect, beregarded as a sanctum sanctorum and not available toemployees for private meetings or conferences which is hisdescription of the Jackson-Ginsberg incident.Concluding FindingsThe issue thus drawn is whether Austin dischargedJackson because he knew or suspected Jackson's unioninterest or because of strongly held views that Jackson hadviolated or abused a terminal manager's territorial preroga-tives.Evidence of unlawful motive "must usually bediscoveredby inference,"thecourt said in F.W.WoolworthCo. v. N.L.R.B.,121 F.2d 658,660 (C.A. 2);"the evidence does not come in packages labelled, `Useme,' like the cake,bearing the words, `Eat me,'which Alicefound helpful in Wonderland."Discharge does seem strong medicine,if indeed anymedicine was at all required, for Jackson'spurporteddereliction in the circumstances presented.Suspicions areraised,therefore, even though one also must be mindfulthat, however one may consider Austin's dosage to exceedusual norms, Austin is entitled to be evaluated in terms ofhis own personal makeup.To these suspicions one alsomust add Normandin's interrogation of Grenier,and the2The General Counsel refers to evidence of purported union hostility 3years earlier,but which I consider as too remote to support a finding offurther fact of Normandin's advising Austin that Jackson'sconversation with the Ginsbergs might have concernedunion affiars. And, as the General Counsel asserts, thereare some factual inconsistencies in Austin's testimony.Yet, so far as this record establishes,there was no otherevidence of overt organizational activity known or evensuspectedby Austin,and the record does not otherwisedemonstrate or even indicate Respondent hostility towardthe unionization of clericals.Iam unable, in the circum-stances of this case,to infer such animus from the fact ofdischarge and then to predicate a finding of unlawfulmotive upon such inference.With less assurance than I like in these matters, I findthat the record does not preponderantly establish thatAustin discharged Jackson forunion reasons.The GeneralCounsel contends,however,that the discharge wasnevertheless unlawful on two other independent bases.CitingBurnup and Sims3as support for his first alternativetheory,the General Counsel asserts that the discharge wasbased on Austin'sclaim of a mistaken belief that theconduct alleged to have precipitated Jackson's dischargewas not related in any way to union or protected concertedactivities;and the General Counsel adverts in thisconnection to admissions by Austin that he would not havedischarged Jackson if he, Austin,had known the unionnature of the Jackson-Ginsberg conversation.Burnup and Simsholds,in effect,that"an employer'shonest belief is no defense if it affirmatively appears thatthe employees'misconductwhile engaged in activityprotected under Section 7 of the Act did not occur."GoochPacking Company,162NLRB 1, 9 (fn. 27). But I havefound that the Act did not insulate Jackson fromdisciplinary action for using Austin's office,and the effectof that finding is that such use was not "protected" in thecircumstances under consideration.Itdoes not follow,certainlyBurnup and Simsdoes not hold, that an employerloses his right of lawful disciplinary action merely becausehe might have foregone exercising such right in order toavoid legal entanglements.The General Counsel's other alternative theory is that,even assuming Austin'sbona fides,the discharge wasnevertheless unlawful because precipitated by Norman-din's note to Austin and that Normandin was motivated towrite such note because he knew or suspected the unionnature of Jackson's activities.But I have found that Austindischarged Jackson for lawful reasons and Jackson's owntestimony is to the effect that Normandin's animositytoward Jackson had nothing to do with union affairs.I accordingly conclude that Respondent did not unlaw-fully discharge Jackson. And while I find that Respondentviolated the Act by Normandin's conduct in interrogatingGrenier and requesting him to report concerning unionmatters, I do not find in the somewhat unusual circum-stances of the particular occasion that Austin's interroga-tion of Boyajian also was unlawful.current hostility absent a more proximate showing.3N. L. R. B.v. Burnup andSims,Inc., 379 U.S. 21. HEMINGWAY TRANSPORT, INC.249CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin Section 2(6) and (7) of the Act.2.Teamsters Local 251, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within Section 2(5) of theAct.3.By coercively interrogating employees concerningunion or other organizational activities and by requestingthem to report such activities, Respondent has violatedSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.5.Except as found herein, Respondent has not engagedin the unfair labor practices alleged in the complaint.Rules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.5 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "6 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 1, in wasting, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, ][ shall recommend that it cease and desisttherefrom and take appropriate affirmative action toeffectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 4ORDERHemingway Transport, Inc., Providence, Rhode Island,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees concerning union or otherorganizational activities.(b) Requesting employees to report concerning union orother organizational activities.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action:(a)Post at its terminal in Providence, Rhode Island,copies of the attached notice marked "Appendix." 5 Copiesof said notice on forms provided by the Regional DirectorforRegion 1, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.64 In the eventno exceptionsare filed asprovidedin Sec.102.46 of theNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT interrogate employees concerningactivities in behalf of Teamsters Local 251, Internation-al Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labororganization.WE WILL NOT request employees to report concern-ing union or other organizational activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act.Our employees, including clerical employees, are free tojoin or remain members of Teamsters Local 251 or anyother union, or not to join or remain members, unless suchmembership is required under a lawful contract under theLabor-Management Relations Act.HEMINGWAY TRANSPORT,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Seventh Floor, BulfinchBuilding, 15 New Chardon Street, Boston, Massachusetts02114, Telephone 617-223-3300.